J-S32021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 DANIEL CULMER                       :
                                     :
                   Appellant         :   No. 483 WDA 2021

      Appeal from the Judgment of Sentence Entered July 23, 2019
           In the Court of Common Pleas of Cambria County
              Criminal Division at CP-11-CR-0001010-2018

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 DANIEL CULMER                       :
                                     :
                   Appellant         :   No. 484 WDA 2021

      Appeal from the Judgment of Sentence Entered July 23, 2019
           In the Court of Common Pleas of Cambria County
              Criminal Division at CP-11-CR-0001011-2018

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 DANIEL CULMER, JR.                  :
                                     :
                   Appellant         :   No. 485 WDA 2021

      Appeal from the Judgment of Sentence Entered July 23, 2019
           In the Court of Common Pleas of Cambria County
              Criminal Division at CP-11-CR-0001071-2018


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.
J-S32021-21



MEMORANDUM BY MURRAY, J.:                        FILED: December 3, 2021

       Daniel Culmer, Jr. (Appellant) appeals from the judgment of sentence

imposed after he was convicted of two counts of recklessly endangering

another person, and one count each of discharging a firearm into an occupied

structure, flight to avoid apprehension, person not to possess firearms, and

driving while operating privilege is suspended or revoked.1 We affirm.

       On April 25, 2018, Appellant was involved in a domestic dispute with

Brayanna Lightfoot (Victim) at the Victim’s home. Appellant left the residence,

but returned a few hours later, firing a handgun into the residence while the

Victim and six-year-old child were inside. Appellant fled the scene and was

not arrested until a few months later. As a result, the Commonwealth charged

Appellant at three separate dockets: 1010-2018, 1011-2018, and 1071-2018.

The trial court summarized:

             The cases filed at 1010-2018 and 1011-2018 were
       consolidated on November 7, 2018. Those cases were further
       consolidated for the purposes of trial with the case filed at 1071-
       2018 on April 3, 2019. A jury trial was subsequently held on May
       20, 2019 and May 21, 2019. The jury found Appellant guilty of
       Count 2: Discharge of a Firearm into an Occupied Structure, Count
       3: Recklessly Endangering Another Person ([Victim]), Count 4:
       Recklessly Endangering Another Person (L.C., a female juvenile)
       on the case filed at 1011-2018, and Count 1: Flight to Avoid
       Apprehension, Trial or Punishment on the case filed at 1071-2018.
       The jury found the Appellant not guilty of Count 1: Simple Assault
       on the case filed at 1010-2018.



____________________________________________


118 Pa.C.S.A. §§ 2705, 2707.1(a), 5126(a), 6105(a)(1), and 75 Pa.C.S.A. §
1543(b)(1).

                                           -2-
J-S32021-21


             The Appellant was also found guilty, through the non-jury
       phase of the trial, of the following: on the case filed at 1010-
       2018, Count 3, Driving while Operating Privilege is Suspended or
       Revoked, and on the case filed at 1011-2018, Count 1, Person not
       to Possess, Use, Manufacture, Control, Sell [or] Transfer Firearms.

Trial Court Opinion, 1/21/20, at 1-2.

       On July 23, 2019, the trial court sentenced Appellant to an aggregate 5

to 10 years of incarceration. Appellant timely appealed.2 Both Appellant and

the trial court have complied with Pa.R.A.P. 1925.

       Appellant presents four issues for review:

       1. Whether the [t]rial [c]ourt erred in not finding that the
          Commonwealth exercised its peremptory challenges in a
          racially discriminatory manner?

       2. Whether the [t]rial [c]ourt erred in not finding that the
          Commonwealth committed prosecutorial misconduct in
          exercising its peremptory challenges during jury selection?

       3. Whether the [t]rial [c]ourt erred in admitting the telephone
          conversations between the Appellant and the Appellant’s sister,
          Sabrina Culmer?



____________________________________________


2 On August 14, 2019, Appellant’s counsel filed a motion to withdraw. On
August 19, 2019, Appellant filed a counseled notice of appeal. That same day,
the trial court granted counsel’s request to withdraw, but did not appoint new
counsel. On April 28, 2020, this Court dismissed Appellant’s appeal docketed
at 1295 WDA 2019 for failure to file a brief. See Order, 4/28/20. On February
11, 2021, Appellant pro se filed a petition pursuant to the Post Conviction
Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, requesting that his direct
appeal rights be reinstated. The court granted the petition, reinstated
Appellant’s direct appeal rights, and appointed Timothy Burns, Esquire, to
represent Appellant. On April 12, 2021, Appellant filed a notice of appeal at
each of his three dockets, in compliance with Commonwealth v. Walker,
185 A.3d 969, 971 (Pa. 2018). On May 5, 2021, this Court consolidated
Appellant’s appeals sua sponte.

                                           -3-
J-S32021-21


      4. Whether the [t]rial [c]ourt erred in admitting Detective
         Amanda Fox’s characterization of a mentioned individual,
         Tyrone Smith, as a known narcotics trafficker?

Appellant’s Brief at 5.

      Appellant first argues that pursuant to Batson v. Kentucky, 476 U.S.

79 (1986), the trial court “erred in not finding that the Commonwealth

exercised its peremptory challenges in a racially discriminatory manner during

[jury] selection, when the lone African-American juror was struck from the

jury pool.”    Appellant’s Brief at 10.   Appellant asserts the Commonwealth

“failed to provide a sufficient answer or explanation as to the reason the lone

African-American juror was struck from the [j]ury [p]anel.” Id. at 11.

      We have explained:

      A Batson claim presents mixed questions of law and fact.
      Therefore, our standard of review is whether the trial court’s legal
      conclusions are correct and whether its factual findings are clearly
      erroneous. The ultimate burden of persuasion regarding racial
      motivation rests with the opponent of the strike.

Commonwealth v. Murray, 248 A.3d 557, 567 (Pa. Super. 2021) (some

citations omitted). In Batson,

      … the United States Supreme Court held that a prosecutor’s
      challenge to potential jurors solely on the basis of race violates
      the Equal Protection Clause of the United States Constitution. …
      When a defendant makes a Batson challenge during jury
      selection:

              First, the defendant must make a prima facie showing
              that the circumstances give rise to an inference that
              the prosecutor struck one or more prospective jurors
              on account of race; second, if the prima facie showing
              is made, the burden shifts to the prosecutor to
              articulate a race-neutral explanation for striking the
              juror(s) at issue; and third, the trial court must then

                                       -4-
J-S32021-21


           make the ultimate determination of whether the
           defense has carried its burden of proving purposeful
           discrimination.

     Commonwealth v. Thompson, 106 A.3d 742, 751 (Pa. Super.
     2014).

     The trial court should consider the totality of the circumstances
     when determining whether the prosecutor acted with
     discriminatory intent. This Court must give great deference to the
     trial court’s determination that peremptory challenges were free
     of discriminatory intent, and we will not overturn the
     determination unless it was clearly erroneous.            Such great
     deference is necessary because a reviewing court, which analyzes
     only the transcripts from voir dire, is not as well positioned as the
     trial court is to make credibility determinations. Moreover, there
     will seldom be much evidence on the decisive question of whether
     the race-neutral explanation of a peremptory challenge should be
     believed; the best evidence often will be the demeanor of the
     prosecutor who exercises the challenge. …

     Within the prima facie case wherein a defendant must establish
     on the record the circumstances demonstrating purposeful
     discrimination, Pennsylvania law also requires that a defendant
     must make a record specifically identifying (1) the race or gender
     of all venirepersons in the jury pools, (2) the race or gender of all
     venirepersons remaining after challenges for cause, (3) the race
     or gender of those removed by the prosecutor, and (4) the race
     or gender of the jurors who served and the race or gender or
     jurors acceptable to the Commonwealth who were stricken by the
     defense. …

     In the second-step Batson analysis, we determine whether the
     Commonwealth gave a race-neutral explanation for its challenge.
     This inquiry does not demand an explanation that is persuasive,
     or even plausible. Instead, the issue is the facial validity of the
     prosecutor’s explanation.    Unless a discriminatory intent is
     inherent in the prosecutor’s explanation, the reason offered will
     be deemed race neutral.

Murray, 248 A.3d at 567-68 (some citations omitted).




                                     -5-
J-S32021-21



     Here, during jury selection, the Commonwealth moved to strike Juror

No. 139. N.T., 4/4/19, at 79. Defense counsel objected, arguing that nothing

“of record would allow us to understand on what basis the Commonwealth had

moved to strike this juror absent the color of her skin.”   Id. at 80.   The

Commonwealth responded, “It did not have anything to do with her race.” Id.

The Commonwealth stated it struck Juror No. 139 because the juror “had not

answered a question posed to the group truthfully.” Id. at 81.

     The trial court explained:

     The Appellant in these cases is an African American man. During
     jury selection, the Commonwealth struck an African American
     juror from the jury panel. The following series of exchanges
     occurred at jury selection between the [court, the Commonwealth,
     and defense counsel:]

           [DEFENSE COUNSEL]: May we approach?

           [THE COURT]: [Defense counsel], what is your
           objection?

           [DEFENSE COUNSEL]: Your Honor, the only juror of
           color in the panel has been stricken. This was a juror
           that hasn’t responded in any traditional way that we
           would –

           [THE COURT]: What juror is that?

           [DEFENSE COUNSEL]: Juror 139. And there isn’t
           anything of record that would allow us to understand
           on what basis the Commonwealth had moved to strike
           the juror absent the color of her skin.

           [COMMONWEALTH]: Your Honor, I am familiar with
           the case of Batson v. Kentucky. I am trying not to
           take any personal offense from the challenge.

           [DEFENSE COUNSEL]: None is meant.

                                   -6-
J-S32021-21


          [COMMONWEALTH]: I understand it is [defense
          counsel’s] job. The question she answered about
          people not committing any crimes or a person close to
          her being charged with a crime, she did not answer
          that question when it was posed to the entire voir dire.
          She indicates an affirmative to that in her
          questionnaire.

          [THE COURT]: Where at?

          [COMMONWEALTH]: Question number three, have
          you or anyone close to you ever been charged with or
          arrested for a crime other than a traffic citation? She
          answered yes in her questionnaire but when you
          posed that to the group, she did not answer.

          [THE COURT]: Was that the basis for your strike?

          [COMMONWEALTH]: That is the basis for me striking
          her. It did not have anything to do with her race.

          [THE COURT]: Let me look and see how she answered
          the other questions here.    Any other questions
          similarly where she answered one way but didn’t
          answer here?

          [COMMONWEALTH]: No, Your Honor. In terms of the
          reason that I chose to strike her, she was on the panel
          and she had not – she was within the first twelve and
          she had not answered a question posed to the group
          truthfully.

          [THE COURT]: [Defense counsel], what is your
          response to that?

          [DEFENSE COUNSEL]: It occurs to me that while if you
          give me a few minutes, I can go through the list, we
          had other jurors similarly situated who did not
          respond affirmatively to the spoken questions.

          [THE COURT]: Can you give me some examples of
          that?




                                   -7-
J-S32021-21


               [DEFENSE COUNSEL]: I        can give you the one, that’s
               the gentleman No. 66.       I actually asked to call him
               down here because of         the fact that he had not
               responded verbally to        a question that he had
               answered.

               [THE COURT]: He has explained that.

               [DEFENSE COUNSEL]: That’s true, but you asked me
               to give you an example. That’s one.

               [THE COURT]: I am going to deny your motion.

         Transcript of Jury Selection, 4/4/19, [at] 79-81[.]

                                         ***
               Similar to the case in Batson, the Appellant here made a
         timely objection to the Commonwealth’s strike of a juror of color.
         However, in the case at hand, in contrast to Batson, the trial court
         heard the objection made by [defense counsel], required the
         [Commonwealth] to give an explanation for his action, and
         allowed [defense counsel] to give an example of a similar situation
         of a juror answering questions inconsistently.[3] Ultimately, the
         [c]ourt relied on its experience in supervising voir dire and found
         that the Commonwealth did not commit purposeful discrimination,
         as the Commonwealth came forward with a neutral explanation
         for the action it took.

Trial Court Opinion, 1/21/20, at 2-7 (footnote added).

         Our review of the jury selection transcript and pertinent law comports

with the trial court’s conclusion that the Commonwealth provided a facially

valid,    race-neutral   explanation,      and   in   viewing   the   totality   of   the

circumstances, Appellant failed to prove the Commonwealth committed




____________________________________________


3 Juror No. 66 was called to sidebar and questioned about his inconsistent
answers to voir dire. See N.T., 4/4/19, at 74-77. Defense counsel ultimately
struck Juror No. 66 from the jury. Trial Court Opinion, 1/21/20, at 6 n. 1.

                                           -8-
J-S32021-21



“purposeful discrimination.”   Trial Court Opinion, 1/21/20, at 7; see also

Murray, 248 A.3d at 567-68. Appellant’s first issue does not merit relief.

      Appellant next argues that the trial court “erred in not finding that the

Commonwealth      committed    prosecutorial   misconduct   in   exercising   its

peremptory challenges during jury selection.” Appellant’s Brief at 8. Both the

trial court and Commonwealth contend Appellant failed to preserve this issue.

See Trial Court Opinion, 1/21/20, at 8 (“This [c]ourt finds [Appellant] waived

this issue at the time of jury selection by failing to expressly state that his

reason for objecting was due to prosecutorial misconduct.”); Commonwealth

Brief at 13 (Appellant “has waived a prosecutorial misconduct claim.”). We

agree.

      Issues not preserved in the trial court cannot be raised on appeal.

Pa.R.A.P. 302(a). To preserve an objection, a party must raise the objection

and state a specific ground when it is raised. Commonwealth v. Duffy, 832

A.2d 1132, 1136 (Pa. Super. 2003); Pa.R.E. 103(a)(1). The failure to state a

specific legal theory in support of an objection results in waiver of the theory

and the overall objection itself. Commonwealth v. Lopez, 57 A.3d 74, 81–

82 (Pa. Super. 2012); Pa.R.E. 103(a)(1). Also, having articulated one or more

bases for an objection, a party waives all non-stated bases. Lopez, 57 A.3d

at 82. An appellant cannot raise on appeal a legal theory in support of an

objection or other issue if the theory is different from the theory advanced at

trial. Duffy, 832 A.2d at 1136. It is an appellant’s duty to demonstrate where




                                     -9-
J-S32021-21



and how an issue and its supporting theory were preserved. Commonwealth

v. Rush, 959 A.2d 945, 949 (Pa. Super. 2008); Pa.R.A.P. 2117(c), 2119(e).

      During jury selection, Appellant objected to the Commonwealth’s

striking of Juror No. 139.     N.T., 4/4/19, at 79-80.       Appellant “raised this

objection pursuant to Batson v. Kentucky, 476 U.S. 79 (1986).” Appellant’s

Brief at 10.   However, Appellant did not make a prosecutorial misconduct

objection, N.T., 4/4/19, at 79-81, nor has Appellant indicated that he

“preserved such a theory of relief.” See Appellant’s Brief at 13-14; Rush,

959 A.2d at 949. Thus, we agree Appellant’s second issue is waived.

      As Appellant’s third and fourth issues challenge the trial court’s

admission of evidence, we address them together.

      It is well-established that the admissibility of evidence is within
      the discretion of the trial court, and such rulings will not form the
      basis for appellate relief absent an abuse of discretion. . . . When
      a trial court comes to a conclusion through the exercise of its
      discretion, there is a heavy burden on the appellant to show that
      this discretion has been abused. An appellant cannot meet this
      burden by simply persuading an appellate court that it may have
      reached a different conclusion than that reached by the trial court;
      rather, to overcome this heavy burden, the appellant must
      demonstrate that the trial court actually abused its discretionary
      power. A determination that a trial court abused its discretion in
      making an evidentiary ruling may not be made merely because an
      appellate court might have reached a different conclusion, but
      requires a result of manifest unreasonableness, or partiality,
      prejudice, bias, or ill-will, or such lack of support so as to be clearly
      erroneous.

Commonwealth v. Saez, 225 A.3d 169, 177-78 (Pa. Super. 2019) (citations

omitted). Where the trial court indicates “the reason for its decision, our scope




                                       - 10 -
J-S32021-21



of review is limited to an examination of the stated reason.” Commonwealth

v. Stephens, 74 A.3d 1034, 1037 (Pa. Super. 2013) (citation omitted).

      Appellant asserts the trial court “erred in admitting telephone calls

between the Appellant and his sister, Sabrina Culmer, in which he allegedly

told his sister that he was looking to send the [V]ictim away during his jury

trial and provided the dates of the jury trial to his sister during the recorded

conversation.” Appellant’s Brief at 8. Appellant states:

      In the call, the Appellant also referred to an individual named
      “Freak” who could “push up on the [V]ictim” to prevent her from
      testifying at trial. The Appellant vigorously submits that the
      introduction of said recordings had no probative value, and
      painted him in a negative light in the eyes of the [j]ury.

Id. (emphasis omitted).

      Appellant also claims the trial court “erred in admitting Detective Fox’s

characterization of a mentioned individual: Tyrone Smith (AKA: “Freak”) as a

known narcotics trafficker.”   Appellant’s Brief at 9.   Appellant argues “this

testimony was highly prejudicial to the Appellant, and [had] no relevance to

the charges for which the Appellant was accused; said testimony did nothing

more than paint the Appellant in a negative light in the eyes of the [j]ury[.]”

Id.

      Our Supreme Court has explained, “all relevant evidence, i.e., evidence

which tends to make the existence or non-existence of a material fact more

or less probable, is admissible, subject to the prejudice/probative value

weighing which attends all decisions upon admissibility.” Commonwealth v.

Dillon, 925 A.2d 131, 136 (Pa. 2007).         An exception to this rule is that

                                     - 11 -
J-S32021-21



“[e]vidence of a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Pa.R.E. 404(b)(1). Evidence may

be admissible for a purpose other than to show criminal propensity, “such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Pa.R.E. 404(b)(2).

      “Evidence of prior bad acts may also be introduced to prove

consciousness of guilt, i.e., that the defendant was aware of his wrongdoing.”

Commonwealth v. Ivy, 146 A.3d 241, 251 (Pa. Super. 2016) (citation

omitted).    The Pennsylvania Supreme Court “has also recognized the res

gestae exception, permitting the admission of evidence of other crimes or bad

acts to tell ‘the complete story.’” Commonwealth v. Hairston, 84 A.3d 657,

665 (Pa. 2014) (citations omitted).

      Even where an exception to Rule 404(b)’s prohibition against evidence

of prior bad acts applies, the evidence is admissible “only if the probative value

of the evidence outweighs its potential for unfair prejudice.”            Pa.R.E.

404(b)(2).   “Unfair prejudice means a tendency to suggest decision on an

improper basis or to divert the jury’s attention away from its duty of weighing

the evidence impartially.” Pa.R.E. 403 (comment).

      Instantly, the trial court explained:

            By way of background, while the Appellant was in jail, a
      telephone conversation between the Appellant and his sister,
      Sabrina Culmer, took place and was subject to monitoring and
      recording by the jail, as stated in the opening of all telephone calls
      made from the jail. This phone call took place on April 25, 2019,

                                      - 12 -
J-S32021-21


     and the Commonwealth moved in limine prior to trial to introduce
     this telephone conversation to the jury at the time of trial. The
     [c]ourt granted the Commonwealth’s Motion in Limine and that
     telephone conversation was subsequently played for the jury at
     trial.

            During the telephone conversation with Sabrina Culmer, the
     Appellant referenced an individual named “Freak” when Appellant
     mentioned his plan to his sister to organize a vacation for the
     [V]ictim during the time of trial. The Appellant stated during the
     conversation with his sister that “Freak” could “push back up on
     [] the [V]ictim” to prevent her from testifying at trial. The [c]ourt
     found that the telephone calls supported the Appellant’s
     consciousness of guilt. The Appellant refused the [c]ourt’s
     offer to redact portions of the recorded telephone
     conversation to allow the jury to hear only the relevant
     portions of the call.

           At the time of trial, Appellant’s counsel objected to the
     Commonwealth’s witness’s characterization of who law
     enforcement recognizes as “Freak,” claiming that the
     characterization was prejudicial to the Appellant and was not
     relevant to the proceedings. The [c]ourt overruled Appellant’s
     counsel’s objection because the [c]ourt found the identity of
     “Freak” to be relevant to the jury’s understanding of the
     nature of the Appellant’s plans and “routes” for what he
     wanted “Freak” to do to aid in the Appellant’s plan to stop
     the [V]ictim from testifying at the time of trial.

Trial Court Opinion, 1/21/20, at 9-10 (emphasis added).

     The recorded telephone call between Appellant and his sister, in which

Appellant indicated “he wanted to arrange a vacation for” the Victim with

assistance from “Freak,” was probative to show Appellant’s consciousness of

guilt. N.T., 5/20/19, at 178; see also Commonwealth v. Rega, 933 A.2d

997, 1009 (Pa. 2007) (“This Court has long recognized that any attempt by a

defendant to interfere with a witness’s testimony is admissible to show a

defendant’s   consciousness   of   guilt.”)   (citations   omitted);   see   also


                                    - 13 -
J-S32021-21



Commonwealth v. Hughes, 865 A.2d 761, 792 (Pa. 2004) (defendant’s

conduct following a crime is admissible as tending to show guilt). In addition,

Detective Fox’s testimony that “Freak” was known to law enforcement as

“Tyrone Smith, a narcotics trafficker,” was relevant to show that Mr. Smith

was not “a travel agent who would be taking [the Victim] on a legitimate

vacation.” N.T., 5/20/19, at 179-80; see also Hairston, 84 A.3d at 665.

      Prior to trial, the court ordered the Commonwealth to redact portions of

the phone call to limit prejudice to Appellant. See Order, 5/15/19. However,

at trial, before the call was played for the jury, defense counsel requested the

entire call be played, stating: “I have discussed this with [Appellant].         I

understand that I could limit the call, but the problem is, then all the jury gets

is a lopsided view of what was taking place.” N.T., 5/20/19, at 177. Given

defense counsel’s request, the court admitted the call without redaction. Id.

      Upon review, we conclude the trial court did not abuse its discretion in

admitting the evidence for its probative value, where the court was aware of

and attempted to minimize the likelihood that the evidence “inflamed the jury

or caused it to convict Appellant on an improper basis.” Hairston, 84 A.3d

at 666; see also Commonwealth v. Gad, 190 A.3d 600, 605 (Pa. Super.

2018) (“Evidence will not be prohibited merely because it is harmful to the

defendant.”) (citation omitted). Accordingly, Appellant’s evidentiary issues do

not merit relief.

      Judgment of sentence affirmed.




                                     - 14 -
J-S32021-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/2021




                          - 15 -